Stratton, J.,
dissenting. I respectfully dissent from the majority opinion. This case involves a claimant who, to his credit, overcame a disability, retrained, and reentered the job market. He now seeks total permanent disability compensation again.
After carefully reviewing all the medical and non-medical factors, the commission denied the claimant total permanent disability compensation. The reports of the examining physicians sometimes differ but mostly agree. There are some matters in conflict. However, all the doctors’ reports cited by the commission agree that the claimant is capable of “some employment.” The commission evaluated these reports and factors, assessed disability, stated its conclusions and explained them. The decision of the commission is clearly supported by “some evidence.” To reject its findings is to improperly substitute our judgment for the decision of the commission.
The commission’s order does not make light of claimant’s impairment, as the majority suggests, but rather concludes that the 55-59 percent impairment, coupled with the positive factors of his age, job skills, retraining, and others, is not sufficient to consider him totally disabled. The commission’s order is clear that the claimant can engage in “sustained remunerative employment” of a sedentary nature. The commission does not have to provide a list of specific employment opportunities to fulfill its task.
Accordingly, I would reverse the court of appeals and find no abuse of discretion by the commission.